Citation Nr: 0307121	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain with degenerative disc disease, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which increased the rating for the 
veteran's service connected back disability.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The appellant's lumbar spine disorder is manifested by 
characteristic pain on motion, moderate limitation of motion, 
and moderate intervertebral disc syndrome, evidenced by 
recurring attacks.


CONCLUSION OF LAW

The schedular criteria for rating greater than 20 percent for 
mechanical low back pain with degenerative disc disease 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5293 (prior to and from September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by the September 2002 Supplemental Statement of the 
Case.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim; thus, the VA's notification 
requirements have been satisfied.  Moreover, while the 
evaluation criteria for intervertebral disc syndrome have 
been revised during the pendency of this claim the veteran 
has been provided with the revised criteria and afforded the 
opportunity to provide additional evidence and argument 
related thereto.

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

Back disabilities are evaluated under 38 C.F.R. §4.71a, 
Diagnostic Codes 5285 to 5295.  Separate evaluations apply 
for each level of the back (cervical, thoracic, lumbar) 
affected by a service-connected disability.  In this case, 
service-connection is established for the lumbar area.  Thus, 
evaluation of the veteran's disability is limited to 
Diagnostic Codes 5289, 5292-5293 or 5295.  

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under the earlier provisions of Diagnostic Code 5293 
(intervertebral disc syndrome), a 60 percent evaluation is 
warranted where the disorder is pronounced with little 
intermittent relief, there is sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and there 
are neurologic findings, such as absent ankle jerk, 
appropriate to the site of the diseased disc; a 40 percent 
evaluation is warranted where the disorder is severe with 
intermittent relief from recurring attacks; a 20 percent 
evaluation is warranted where the disorder is moderate with 
recurring attacks; a 10 percent evaluation is warranted where 
the disorder is mild. 38 C.F.R. § 4.71a, Code 5293 (prior to 
September 22, 2002).

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

As noted above, by regulatory amendments effective September 
23, 2002, substantive changes were made to the schedular 
criteria for evaluating intervertebral disc syndrome (IVDS), 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Consideration of the veteran's claim for increase under both 
the old and criteria is required.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Notice of the changes and 
opportunity to present additional argument or evidence has 
been afforded the veteran. 

Under the rating criteria in effect from September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months a 40 percent evaluation would be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
a 20 percent evaluation is assigned.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective from September 23, 2002).

The Notes under that provision provide (1): For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  And Note (3) provides: 
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

In December 1995, the veteran was afforded an examination at 
which he demonstrated forward flexion was to greater than 95 
degrees, backward extension was characterized as mildly 
limited to 20 degrees. The only evidence of pain at that time 
was on extension.  Based on the manner in which it was 
presented at that time, the Board concludes that normal 
extension is to 95 degrees with normal extension to somewhat 
more than 20 degrees.

The veteran was afforded a VA examination in October 1998.  
The veteran claimed pain flare-ups approximately two times 
per week.  On physical examination, the spine was tender to 
palpation over the spine in the L2-3 region and in the L5-S1 
region.  There was mild paraspinous spasm.  Range of motion 
of the lumbar spine was 55 degrees of flexion, with extension 
to 20 degrees.  Gait and stance were normal.  Posture was 
upright with mild loss of lumbar lordosis.  Diagnosis was 
degenerative disc disease of the lumbar spine.

The veteran was afforded another VA examination in August 
2001.  The veteran reported working on radiators and that he 
was upon his feet quite a lot, which was difficult with back 
pain.  He has not had surgery.  On physical examination, 
forward flexion was to 40 degrees, stopped by pain, backward 
extension was to 0 degrees, and rotation was to 10 degrees 
bilaterally.  There were no fixed deformities or postural 
abnormalities.  Musculature was symmetrical and normal.  Some 
tenderness to palpation at L3-4 was noted.  Straight leg 
raising was negative.  X-rays revealed a limbus deformity 
involving the superior endplate of the 3rd lumbar vertebral 
body, which was reported as unchanged and represents a normal 
variant.  Diagnosis was mechanical low back pain.

Outpatient treatment records are essentially negative for 
back treatment.  The Board notes an assessment of lower back 
pain "intermittent flares" in October 2000 and a report of 
chronic back pain in April 2001.  There were no clinical 
findings reported in either case, however.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538.  The Board sympathizes 
with the veteran's ongoing symptoms related to his lower back 
disability which have persisted for a long period of time.  
However, clinical findings from recent VA examinations do not 
support the assignment of an evaluation in excess of 20 
percent rating under Diagnostic Code 5293.

Specifically, as to the veteran's subjective complaints, 
although the veteran continues to endure lower back pain, the 
examiner reported no neurological deficiencies apart from 
mild paraspious spasm, no postural abnormalities, and no 
diminished muscle tone and bulk.  Although objective findings 
noted spasm to palpation bilaterally, the examination did not 
reveal findings correlative to a severe disability with only 
intermittent relief from recurring attacks as contemplated by 
a rating of 40 percent or more under Diagnostic Code 5293.  
In fact, pain was clinically demonstrated only on extremes of 
range of motion testing.  He reports pain flare-ups on a 
frequency of approximately twice a week, which corresponds to 
recurring attacks but does not represent a more severe 
disability as represented by the higher rating levels.  
Additionally, there were no objective findings of sciatic 
neuropathy, absent ankle jerk, or any neurological deficit.  

In this case, the veteran reported that he experienced 
increased pain when walking, standing, sitting, or bending.  
The Board recognizes the veteran's assertions of pain and 
does not doubt their validity; however, there is no objective 
evidence to support that the veteran's level of pain when 
viewed with his other symptomatology warrants a rating in 
excess of his current 20 percent.  Thus, although the impact 
of the veteran's pain has been duly considered, such does not 
affect the veteran's current rating. 

Based on the findings as reported in 1995, the veteran is 
capable of performing approximately half full range of 
motion, which likewise corresponds to a 20 percent evaluation 
under Diagnostic Code 5292 and does not approximate the 
severity of limitation of function represented by the 40 
percent evaluation thereunder.  Likewise, considering the 
disability pursuant to the criteria for lumbosacral strain 
under Diagnostic Code 5295 would not be more beneficial 
inasmuch as the level of severity of the 40 percent 
disability level is neither demonstrated or approximated.

The Board notes the absence of any incapacitating episodes as 
envisaged by the revised evaluation criteria.  Orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome are not shown as constantly present, or nearly 
so.  The clinical record does not allude to the possibility 
of such severity and there has been no assertion as to any 
symptomatology warranting consideration of the disability 
under the revised criteria.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's lumbar disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to increased evaluation for mechanical low back 
pain with degenerative disc disease is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

